Citation Nr: 0921735	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2004 rating determination by the above Regional Office 
(RO).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for PTSD were denied by the 
RO in August 2000 and March 2002 and not appealed; the March 
2002 rating action was the last final denial as to that issue 
on any basis before the present attempt to reopen the claim.  

2.  The evidence received since the March 2002 rating 
decision is new and raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for PTSD; therefore, it is material evidence.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for New and Material Evidence

The RO's current denial in this case has been predicated upon 
the fact that new and material evidence has not been 
submitted to reopen the claim.  Therefore, any "new" 
evidence would have to contribute toward substantiating the 
contention that PTSD had its onset during service or was 
aggravated by service.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The Veteran's most recent requests to reopen his claim was 
filed in 2003, so the amended regulatory provisions governing 
new and material evidence are applicable.  Consequently, the 
appeal will be decided under the current version of section 
3.156(a), as is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of these claims 
on any basis, which means, in this case, since the rating 
decision in March 2002.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

In August 2000, the RO denied the claim for service 
connection for PTSD after reviewing the Veteran's service 
treatment records (STRs) as well as post-service treatment 
records reflecting a diagnosis of childhood PTSD.  The denial 
was confirmed in March 2002.  The Veteran did not appeal the 
decisions.  Thus, the claim became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  In 2003, the 
Veteran filed an informal claim, seeking to reopen the 
matter.  

Since the March 2002 rating decision the Veteran has 
submitted lay statements describing in-service stressor 
events and a 2004 VA examination report containing a 
diagnosis of PTSD, both childhood and military related.  This 
evidence is new, in the sense that it was not of record when 
the RO denied the claim and it is material, particularly, in 
view of the less stringent standard for materiality set forth 
in Hodge.  That is, it is material because it addresses the 
fundamental requirements for service connection - namely, a 
PTSD diagnosis based on in-service stressors and a 
description of a potentially verifiable in-service stressor 
event, overcoming the reasons the RO previously denied the 
claim.  New and material evidence has been submitted; thus, 
the claim of entitlement to service connection for PTSD is 
reopened.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this 
case, with regard to the above discussed claim to reopen, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

The claim is now reopened for de novo review and will be 
addressed further in the Remand portion of the decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent the claim is granted.


REMAND

The Veteran contends that he developed PTSD as the result of 
severe harassment and physical assaults during service.  He 
stated that he was punched, slapped, kicked and choked by his 
Drill Instructors.  He stated that he went absent without 
authorized leave (AWOL) several times because he could not 
deal with the mistreatment.  He drank heavily and used drugs, 
which led to his involvement in fights with authority 
figures.  Although, there is currently no evidence to support 
these assertions, in the alternative he has consistently 
argued that he has childhood PTSD that was aggravated during 
service.  

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2008). 

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence demonstrating that the injury 
or disease existed before acceptance and enrollment and clear 
and unmistakable evidence that it was not aggravated by such 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  Essentially, to 
rebut the presumption of sound condition VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

The Veteran's history is significant for childhood emotional, 
physical, and sexual trauma.  A 1993 VA discharge summary 
notes that he came from a chaotic and abusive background 
which included time spent in foster homes and later a reform 
school.  He also gave a pre-service history of being given 
alcohol as a toddler and that he began sniffing glue in the 
second grade, he progressed to marijuana and LSD by age 12-13 
and was drinking heavily by that age.  He recalled numerous 
minor drug charges by the time he graduated grade school.  
The record currently contains diagnoses of PTSD, which appear 
to be based upon the childhood traumas as well as the alleged 
in-service harassment.  

Further, and of significant probative value, are the 
Veteran's service personnel records (SPRs), which are 
pertinent to the claim and are the only objective evidence 
which reflect upon his attitude, bearing, and behavior in 
service.  These records show he was disciplined for at least 
two episodes of UA (unauthorized absences) and placed in 
Correctional Custody from March 18, 1971 to April 5, 1971.  
He was later administratively discharged under other than 
honorable conditions.  The Veteran now asserts that his 
disciplinary problems were the result of his mental duress 
from having been the victim of physical assaults.  In this 
case, the Veteran's preservice child stressors and subsequent 
problems during service raise significant medical questions 
regarding whether a pre-existing psychiatric disorder became 
appreciably worse during service beyond its natural 
progression.  

Given the foregoing, the Board finds that a VA medical 
opinion is necessary to determine whether a psychiatric 
disorder pre-existed the Veteran's military service, and if 
so, whether military service aggravated any pre-existing 
psychiatric disorder including PTSD, in accordance with the 
above-cited law.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disabilities, such as providing 
him with updated notice of what evidence 
has been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  
Specifically, he should be sent the 
necessary VCAA notice as it relates 
directly to claims for service connection 
based upon aggravation in service of a 
pre-existing disorder.  

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to post-service treatment or 
evaluation of his claimed PTSD since 
service discharge in 1972, or to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified by 
the Veteran, so inform him and request that 
he obtain and submit it.

3.  The Veteran should then be afforded a 
VA psychiatric examination.  A detailed 
history of any symptomatology before, 
during and after service should be obtained 
from the Veteran.  Prior to the 
examination, the claims folder must be made 
available to the examiner for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings should 
be reported in detail.  

a.  The examiner should specify 
whether the Veteran currently has 
PTSD.  If PTSD is not present, the 
examiner should state so.

b.  If PTSD is present, the examiner 
should specifically address whether 
the Veteran had a psychiatric 
disorder, including PTSD, prior to 
service (considering the childhood 
abuse before his enlistment) and, if 
he did, whether it nevertheless was 
aggravated, i.e., made permanently 
worse, during his military service 
beyond its natural progression, 
including from claimed harassment 
and physical abuse during his 
service.  The examiner should 
discuss specific evidence of record 
in expressing his/her opinion.

Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the 
underlying condition, as contrasted 
to temporary or intermittent flare-
ups of symptomatology which resolve 
with return to the baseline level of 
disability.

c.  If PTSD was not present before 
service, the examiner should address 
whether it is at least as likely as 
not (at least a 50 percent 
probability or more) that the 
disorder was incurred in or related 
to service, or more properly 
attributable to post service events.

d.  Any opinion provided should 
include discussion of specific 
evidence of record, including the 
1993 discharge summary and the VA 
medical opinions dated in January 
2004, July 2006, and April 2008.  
The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions 
expressed.  The conclusion of the 
examiner should reflect review of 
the claims folder, and the 
discussion of pertinent evidence.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim by evaluating all evidence 
obtained after the last statement or 
supplemental statement of the case (SSOC) 
was issued.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


